MEMORANDUM **
Juan Garcia-Perez appeals from the 41-*631month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gareia-Perez contends that his sentence is unreasonable because it overstates his conduct of conviction and double counts his criminal history. We conclude that Garcia-Perez’s sentence is not procedurally or substantively unreasonable. See United States v. Carty, 520 F.3d 984, 993-94 (9th Cir.) (en banc), cert. denied sub nom. Zavala v. United States, — U.S.-, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008); United States v. Lunar-Herrera, 149 F.3d 1054, 1055-56 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.